Citation Nr: 1500209	
Decision Date: 01/06/15    Archive Date: 01/13/15

DOCKET NO.  08-25 629	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an increased disability rating (or evaluation) in excess of 20 percent for the service-connected neck arthritis (hereinafter "cervical spine disability").

2.  Entitlement to an increased (compensable) disability rating (or evaluation) for the service-connected bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W.L. Puchnick, Counsel



INTRODUCTION

The Veteran, who is the appellant, had active service from October 1976 to December 1994.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama, which denied an increased (compensable) rating for the service-connected bilateral hearing loss and denied and increased rating in excess of 20 percent for the service-connected cervical spine disability.  The August 2007 rating decision also denied service connection for degenerative joint disease (DJD) of the right and left shoulders (with left shoulder arthroplasty); however, those issues are not on appeal.  

Although the Veteran was scheduled for a Board hearing before another Veterans Law Judge in Washington, DC, he canceled said hearing (per a notation in VA's Veterans Appeal Control and Locator System (VACOLS)).  Because the Veteran did not subsequently request another hearing, the Board will proceed with adjudication of his appeal.   

The Board has reviewed the Veteran's physical claims file, as well as the electronic files on the "Virtual VA" system and Veterans Benefits Management System (VBMS), to ensure a complete review of the evidence in this case


FINDINGS OF FACT

1.  For the entire rating period, the service-connected cervical spine disability has more nearly approximated painful motion of the cervical spine resulting in forward flexion of 25 to 45 degrees, with no incapacitating episodes having a total duration of at least four weeks but less than six weeks during the preceding twelve months.  
2.  For the entire rating period, the evidence demonstrated no worse than a Level II hearing acuity in the service-connected right ear, and no worse than a Level II hearing acuity in the service-connected left ear.  


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 20 percent for a cervical spine disability have not been met or more nearly approximated at any time during the appeal period.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b), 7104 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.326(a), 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5242 (2014).

2.  The criteria for a higher (compensable) rating for bilateral hearing loss have not been met or more nearly approximated at any time during the appeal period.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b), 7104 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.326(a), 4.1, 4.3, 4.7, 4.10, 4.85, Diagnostic Code 6100, 4.86 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  Upon receipt of a complete or substantially-complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim and of the relative duties of VA and the claimant for procuring that evidence.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Such notice should also address VA's practices in assigning disability evaluations and effective dates for those evaluations.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Notice should be provided to a claimant before the initial unfavorable AOJ decision on a claim.  38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006). 

In this case, the Veteran was provided notice in December 2006, prior to the initial adjudication of his claims in August 2007.  The December 2006 notice letter informed the Veteran of the evidence not of record that was necessary to substantiate the claims, VA and the Veteran's respective duties for obtaining evidence, and included information regarding the assignment of ratings and effective dates.  

With regard to the duty to assist, VA has made reasonable efforts to obtain relevant records and evidence with respect to the issues adjudicated herein.  Specifically, the information and evidence that has been associated with the claims file includes the Veteran's service treatment records (STRs), post-service VA treatment records, and VA examinations in March 2007, April 2010, and February 2012, as well as the Veteran's statements in support of the claims on appeal.  

Second, VA satisfied its duty to obtain a medical opinion when required.  See 38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a).  With respect to the issue of a rating in excess of 20 percent for the Veteran's service-connected cervical spine disability, the Veteran was provided with VA examinations (the reports of which have been associated with the claims file) in March 2007, April 2010, and February 2012.  The RO arranged for VA audiometric examinations in March 2007, April 2010, and February 2012.  

The Veteran has contended that the February 2012 VA cervical spine and audiology examinations were inadequate because the examiner did not review the claims file at the time of each examination.  When it is clear that the examiner is aware of all pertinent facts, the failure to review the claims file does not, in and of itself, render the examination inadequate.  In this regard, the United States Court of Appeals for Veterans Claims (Court) observed that is has "not required VA medical examiners to perform a complete review of the entire claims file or state that they have done so in every instance."  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008) (citing Snuffer v. Gober, 10 Vet. App. 400, 403 -04 (1997) (holding that review of claims file not required where it would not change the objective and dispositive findings made during a medical examination). 

In this case, the VA examiner who conducted the February 2012 cervical spine examination indicated that the Veteran was diagnosed with degenerative arthrosis in 1976.  The examiner also determined that imaging studies of the cervical spine had been performed and the results were available, which documented DJD.  The examiner further determined that the Veteran did not have a vertebral fracture, and that there were no other significant diagnostic test findings and results.  Review of the claims file was necessary in order for the examiner to ascertain such history and specific findings.  

Additionally, the evidence has not rebutted the presumption of administrative regularity in the conduct of the February 2012 VA cervical spine examination.  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held "[p]rovides that, in the absence of clear evidence to the contrary, the court will presume that public officers have properly discharged their duties."  Rizzo v. Shinseki, 580 F.3d 1288, 1292 (Fed. Cir. 2009) (quoting Miley v. Principi, 366 F.3d 1343, 1347 (Fed. Cir. 2004)).  The Court has applied this presumption to "all manner of VA processes and procedures."  Woods v. Gober, 14 Vet. App. 214, 220 (2000) (citing INS v. Miranda, 459 U.S. 14, 18 (1982)).  

Upon review, the Board finds that the February 2012 VA cervical spine examination was based on a thorough and adequate history, made the necessary findings for rating purposes, and provides a sound basis upon which to base a decision with regard to the appeal for higher rating.  Sickels v. Shinseki, 643 F.3d 1362, 1366 (Fed. Cir. 2011) (holding that the Board is entitled to presume the competence of a VA examiner and the adequacy of their opinion).  Notably, 38 C.F.R. § 4.1 requires only that each disability be reviewed in relation to its history, without limitation as to the source of that history.  Where that history is provided by the veteran, or for that matter, by sources other than the claims file, and the history is accurate, review of the claims file reduces to a mere ministerial act.  

It is the accuracy of the history rather than the source of the history that determines the adequacy and probative value to the medical report, including any medical opinions that rely on that history.  See Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005) (holding that the Board may not disregard a medical opinion solely on the rationale it was based on a history given by the veteran rather than on independent review of the claims file); Coburn v. Nicholson, 19 Vet. App. 427, 432-33 (2006) (reliance on a veteran's statements renders a medical report not credible only if the Board rejects the statements of the veteran as lacking credibility).  In this case, the VA examiner personally interviewed and examined the Veteran, including eliciting a history (to include no history of flare-ups impacting the use of the cervical spine and neck, the use of no assistive devices, and no incapacitating episodes), and specifically addressed the symptoms listed in the relevant criteria in the potentially applicable diagnostic codes.  Thus, the February 2012 VA cervical spine examination was conducted with a review of the Veteran's disability in relation to an accurate history of that disability and is a sufficient examination for rating purposes.

With respect to a February 2012 VA audiology examination, the VA audiologist indicated that, while the claims file was not reviewed, she reviewed the previous audiology reports.  There is no regulatory or statutory requirement for review of the claims file by the VA examiner, especially where (as here) the issue is rating a service-connected disability rather than rendering a medical nexus opinion of relationship of a current disorder to service.  See VAOPGCPREC 20-95 (interpreting that the determination as to whether review of prior medical records is necessary in a particular case depends largely upon the scope of the examination and the nature of the findings and conclusions the examiner is requested to provide).  To the contrary, the Court has held that review of the claims file is not a talisman.  Rather, the Court has held that "[t]here are even instances where claims file review may be irrelevant to the medical issue at hand."  Nieves-Rodriguez, 22 Vet. App. at 303 (citing Francisco v. Brown, 7 Vet. App. 55, 58 (1994)) (where entitlement to compensation has already been established and an increase in the rating is at issue, the present level of disability-not the medical history-is of primary concern).  Thus, the Board finds the February 2012 VA audiology examination to be adequate.  Sickels, 643 F.3d at 1366.  

In Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007), the Court held that, in addition to providing objective test results, a VA audiometric examination report must address the functional effects caused by a hearing disability because an extraschedular rating under 38 C.F.R. § 3.321(b) (2014) "does not rely exclusively on objective test results to determine whether a referral for an extraschedular rating is warranted."  The Court also noted that VA's policy requiring VA audiologists to describe the effect of a hearing disability on occupational functioning and daily activities facilitates extraschedular determinations by requiring VA audiologists to provide such information.  Martinak, 21 Vet. App. at 455.  This requirement was met through the February 2012 VA examiner's opinion that the Veteran's service-connected bilateral hearing loss impacted the ordinary conditions of his daily life, including the ability to work, due to reported difficulty in understanding conversations.  

Finally, the examination reports (viewed in total) contain all the findings needed to evaluate the claims on appeal, including the Veteran's history and a rationale for the opinion given, and address the functional effects caused by the cervical spine and bilateral hearing loss disabilities.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (finding that VA must provide an examination that is adequate for rating purposes).

As such, VA has provided assistance to the Veteran as required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances in this case.  The Veteran has not made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide this appeal.  Mayfield, 19 Vet. App. at 1328.  Hence, no further notice or assistance is required to fulfill VA's duty to assist the Veteran in the development of the claims or issues on appeal.


Disability Rating Legal Authority

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule).  The percentage ratings are based on the average impairment of earning capacity and individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two ratings are potentially applicable, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding a degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3.  

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21 (2014).  In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of a veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991). 

Where an increase in an existing disability rating based on established entitlement to compensation is at issue, the present level of disability is of primary concern.  Francisco, 7 Vet. App. at 58.  The relevant temporal focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Hart v. Mansfield, 21 Vet. App. 505, 510 (2007).  VA's determination of the "present level" of a disability may result in a conclusion that the disability has undergone varying and distinct levels of severity throughout the entire time period the increased rating claim has been pending.  Consequently, staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Id.  The Board has considered whether staged ratings are for consideration.  However, the Board finds that the evidence of record does not establish distinct time periods where either the Veteran's service-connected bilateral hearing loss or cervical spine disabilities resulted in symptoms that would warrant different ratings.

Pyramiding, that is the rating of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating a veteran's service-connected disability.  38 C.F.R. § 4.14 (2014).  However, it is possible for a veteran to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes; the critical element in permitting the assignment of several evaluations under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 261- 62 (1994).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  

A veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to him through his senses.  See Layno, 6 Vet. App. 465.  Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation.  Barr, 21 Vet. App. 303. 

The Board has reviewed all the evidence in the Veteran's claims file with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.  

Bilateral Hearing Loss Rating Analysis

The Veteran contends that the service-connected bilateral hearing loss is more severe that reflected by the current noncompensable disability evaluation.  He avers that, due to in-service exposure to artillery explosions, his hearing has deteriorated, resulting in difficulty driving in traffic.  He avers that his steadily-deteriorating hearing loss is affecting his normal daily activities and his ability to function independently. 

Historically, a rating decision dated August 1995 granted entitlement to service connection for bilateral hearing loss and assigned a noncompensable disability evaluation, effective January 1, 1995.

The Veteran filed his claim for an increased (compensable) rating for hearing loss in November 2006.  He claims he is entitled to an increased rating due to his wearing hearing aids prescribed by VA.  

Ratings for service-connected hearing loss range from noncompensable (0 percent) to 100 percent.  These ratings are based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination testing together with the average hearing threshold level as measured by pure tone audiometry tests in the frequencies 1,000, 2,000, 3,000, and 4,000 cycles per second.  In evaluating service-connected hearing loss, disability ratings are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric ratings are performed.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992). 

Diagnostic Code (DC) 6100 provides a table for rating purposes (Table VI) to determine a Roman numeral designation (I through XI) for hearing impairment.  The hearing impairment is established by a state licensed audiologist including controlled speech discrimination and the pure tone threshold average, which is the sum of the pure tone thresholds at 1000, 2000, 3000, and 4000 Hertz, divided by four.  See 38 C.F.R. § 4.85.  Table VII is used to determine the percentage rating by combining the Roman numeral designations for hearing impairment of each ear.  The horizontal row represents the ear having the poorer hearing and the vertical column represents the ear having the better hearing.  Id. 

Under 38 C.F.R. § 4.86(a), when the pure tone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table IV or Table VIA, whichever results in the higher numeral.  Each ear is to be evaluated separately.  The provisions of 38 C.F.R. § 4.86(b) provide that when the pure tone threshold is 30 decibels or less at 1000 Hertz , and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  That numeral will then be evaluated to the next higher Roman numeral. 

The Veteran attended a VA audiology examination in March 2007.  Pure tone thresholds, in decibels, were recorded as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
15
30
45
45
LEFT
15
20
30
30
35

The average decibel loss was 34 decibels in the right ear and 29 decibels in the left ear.  Speech audiometry revealed speech recognition ability of 92 percent in the right ear and of 84 percent in the left ear.  The audiologist diagnosed sloping to a mild to a moderately-severe sensorineural hearing loss (SNHL) in the right ear and a sloping to mild SNHL in the left ear.  

The March 2007 audiometric findings, applied to Table VI, yield a numeric designation of I for the right ear (34 decibel pure tone threshold average, and 92 percent speech discrimination), and a numeric designation of II for the left ear (29 decibel pure tone average, 84 percent speech discrimination).  The numeric designation for the right ear (I) along with the numeric designation for the left ear (II), entered into Table VII, produce a zero percent (noncompensable) evaluation for hearing impairment.   

The Board finds that pure tone thresholds reported upon March 2007 VA audiological evaluation were not 55 decibels or more at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) and were not recorded at 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz, in either ear.  Thus, the provisions of 38 C.F.R. § 4.86 for exceptional patterns of hearing impairment do not apply in this case.  

The Veteran was next provided a VA audiology examination in April 2010.  Pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
15
30
50
55
LEFT
0
5
20
25
30

The average decibel loss was 38 decibels in the right ear and 20 decibels in the left ear.  Speech audiometry revealed speech recognition ability of 96 percent in the right ear and of 96 percent in the left ear.  The audiologist diagnosed moderate to moderately-severe SNHL in the right ear and normal hearing (for VA purposes) in the left ear.  

The April 2010 audiometric findings, applied to Table VI, yield a numeric designation of I for the right ear (38 decibel pure tone threshold average, and 96 percent speech discrimination), and a numeric designation of I for the left ear (20 decibel pure tone average, 96 percent speech discrimination).  The numeric designation for the right ear (I) along with the numeric designation for the left ear (I), entered into Table VII, produce a zero percent evaluation for hearing impairment.   

The Board finds that pure tone thresholds reported upon April 2010 VA audiological evaluation were not 55 decibels or more at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) and were not recorded at 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz, in either ear.  Thus, the provisions of 38 C.F.R. § 4.86 for exceptional patterns of hearing impairment do not apply in this case.  

Most recently, the Veteran was provided a VA audiology examination in February 2012.  Pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
15
35
45
60
LEFT
5
10
20
25
30

The average decibel loss was 39 decibels in the right ear and 21 decibels in the left ear.  Speech audiometry revealed speech recognition ability of 88 percent in the right ear and of 92 percent in the left ear.  The audiologist diagnosed bilateral SNHL, and concluded that the Veteran's hearing loss impacted the ordinary conditions of his daily life, including the ability to work, due to reported difficulty in understanding conversations.  

The February 2012 audiometric findings, applied to Table VI, yield a numeric designation of II for the right ear (39 decibel pure tone threshold average, and 88 percent speech discrimination), and a numeric designation of I for the left ear (21 decibel pure tone average, 92 percent speech discrimination).  The numeric designation for the right ear (II) along with the numeric designation for the left ear (I), entered into Table VII, produce a zero percent evaluation for hearing impairment.   

The Board finds that pure tone thresholds reported upon February 2012 VA audiological evaluation were not 55 decibels or more at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) and were not recorded at 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz, in either ear.  Thus, the provisions of 38 C.F.R. § 4.86 for exceptional patterns of hearing impairment do not apply in this case.  

Based on a full review of the record, including the cited VA audiological evaluations, the Board finds that a compensable evaluation is not warranted for the Veteran's hearing loss at any point during the appeal period.  As noted above, the VA examiner in February 2012 specifically addressed the functional effects caused by the Veteran's hearing loss disability.  See Martinak, 21 Vet. App. at 455.

The Veteran is competent to describe the effects of his hearing loss on his daily functioning (required use of hearing aids, difficulty in understanding conversations, and unspecified difficulty when driving in traffic), and the Board finds him to be credible.  However, these descriptions of the Veteran's service-connected hearing loss must be considered in conjunction with the clinical evidence of record as well as the pertinent rating criteria.  VA examination reports of record include thorough hearing examinations and testing results were consistent over the appeal period.  

The Board emphasizes that disability ratings are derived by a mechanical application of the rating schedule.  Lendenmann, 3 Vet. App. at 349.  Thus, the Board has no discretion in this matter and must predicate its determination on the basis of the results of the audiology studies of record.  Here, mechanical application of the rating schedule to the audiometric findings does not establish entitlement to a compensable disability evaluation.  

The application of the rating schedule to the audiometric findings does not establish entitlement to a compensable rating at any time during the appeal period.  The Board does not find evidence that the rating assigned for the Veteran's bilateral hearing loss should be rated higher based on the facts found, because the weight of the competent and probative lay and medical evidence of record is against a compensable rating during the above-referenced period.  For these reasons, the Board finds that a preponderance of the evidence is against assigning a compensable rating for bilateral hearing loss.  Because the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7.

Cervical Spine Rating Analysis

The Veteran alleges that the current 20 percent rating assigned for the cervical spine disability is inadequate due to daily chronic, worsening pain resulting from herniated disks in his neck, which require pain medications.  He avers that the current 20 percent rating is inadequate in part because the VA examiner did not review his claims file.  

Historically, by a June 2001 rating decision, the RO assigned a 20 percent rating for a cervical spine disorder, effective September 19, 2000 (the date of a VA examination).  The increased 20 percent rating was continued by the Board in  May 2002 decision.  

The Veteran's service-connected cervical spine disability was initially rated from September 19, 2000, as 20 percent disabling pursuant to Diagnostic Code 5010-5290.  However, the rating criteria for spine disabilities were changed effective September 26, 2003, to provide for the evaluation of all spine disabilities under a General Rating Formula for Diseases and Injuries of the Spine (General Rating Formula) (Diagnostic Codes 5235-5242), unless the disability is rated under the Formula for Rating Intervertebral Disc Syndrome (IVDS) Based on Incapacitating Episodes (renumbered as Diagnostic Code 5243).  38 C.F.R. § 4.71a (2014).  Ratings under the General Rating Formula are made with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case" and the Board can choose the diagnostic code to apply so long as it is supported by reasons and bases as well as the evidence.  Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, diagnosis, and demonstrated symptomatology.  Any change in diagnostic code by a VA adjudicator must be specifically explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).  It is permissible to switch Diagnostic Codes to reflect more accurately a claimant's current symptoms.  See also Read v. Shinseki, 651 F. 3d 1296, 1302 (Fed. Cir. 2011) (holding that service connection for a disability is not severed when the Diagnostic Code associated with it is changed to determine more accurately the benefit to which a veteran may be entitled); 38 C.F.R. § 4.27 (2014) (explaining the use of diagnostic code numbers, including use of diagnostic codes by analogy).  

In November 2006, the Veteran filed a claim for increased rating in excess of 20 percent for the service-connected cervical spine disability.  The Veteran contends that an increased rating is warranted due to severe, chronic pain, and that the cervical spine disability has worsened and continues to deteriorate, resulting in an inability to function on a daily basis.  Given that the Veteran's increased-rating claim was filed in November 2006, the Board will rate this disability under the General Rating Formula.  

For cervical spine disabilities, under the General Rating Formula effective September 26, 2003, a 20 percent rating is assigned for forward flexion of the cervical spine greater than 15 degrees, but not greater than 30 degrees; or, combined range of motion of the cervical spine greater than 170 degrees; or, muscle spasm, guarding, or localized tenderness severe enough to result in abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 30 percent rating is assigned for forward flexion of the cervical spine 15 degrees or less; or, favorable ankylosis of the entire cervical spine.  A 40 percent rating is assigned for unfavorable ankylosis of the entire cervical spine.  A 100 percent evaluation is assigned for unfavorable ankylosis of the entire spine.  38 C.F.R. § 4.71a.

For VA compensation purposes, normal forward flexion of the cervical spine is zero to 45 degrees; extension is 0 to 45 degrees; left and right lateral flexion and rotation are zero to 45 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 340 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  38 C.F.R. § 4.71a , General Rating Formula for Diseases and Injuries of the Spine, Note 2.  

The General Rating Formula for Diseases and Injuries of the Spine also, in pertinent part, provide the following Notes:

Note (1):  Evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.  Id. 

Note (5):  For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision, restricted opening of the mouth and chewing, breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia, atlantoaxial or cervical subluxation or dislocation; or neurological symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis).  Id. 

The diagnostic codes for the spine are as follows:  5235 (vertebral fracture or dislocation); 5236 (sacroiliac injury and weakness); 5237 (lumbosacral or cervical strain); 5238 (spinal stenosis); 5239 (spondylolisthesis or segmental instability);  5240 (ankylosing spondylitis); 5241 (spinal fusion); 5242 (degenerative arthritis of the spine (see also DC 5003)); and 5243 (IVDS).

When evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.  DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995).  Further, 38 C.F.R. § 4.45 provides that consideration also be given to decreased movement, weakened movement, excess fatigability, incoordination, and pain on movement, swelling, and deformity or atrophy of disuse.  Painful motion is considered limited motion at the point that the pain actually sets in.  See VAOPGCPREC 09-98.  38 C.F.R. § 4.59 specifically addresses how painful motion is considered when evaluating musculoskeletal disabilities:

With any form of arthritis, painful motion is an important factor of disability, the facial expression, wincing, etc., on pressure or manipulation, should be carefully noted and definitely related to affected joints.  Muscle spasm will greatly assist the identification.  Sciatic neuritis is not uncommonly caused by arthritis of the spine. The intent of the schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  Crepitation either in the soft tissues such as the tendons or ligaments, or crepitation within the joint structures should be noted carefully as points of contact which are diseased.  Flexion elicits such manifestations.  The joints involved should be tested for pain on both active and passive motion, in weight-bearing and non-weight-bearing and, if possible, with the range of the opposite undamaged joint. 38 C.F.R. § 4.59; see also Mitchell v. Shinseki, 25 Vet. App. 32, 38-43 (2011) (explaining that, although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded).

For the entire appeal period, the Veteran's cervical spine disability (diagnosed as DJD of the cervical spine) has been rated at 20 percent disabling based on limitation of motion and painful movement.  See March 2007, April 2010, and February 2012 VA examinations.  


Rating Based Upon the General Rating Formula-Degenerative Arthritis

In November 2006, the Veteran filed a claim for increased disability rating in excess of 20 percent for service-connected cervical spine disability.  The Veteran contends generally that an increased rating is warranted due to severe, chronic pain, and that the cervical spine disability has worsened and continues to deteriorate.  

VA treatment records dated in May 2006 concern a left shoulder hemiarthroplasty but do not reference a cervical spine disability.  The Veteran attended a VA joints examination in March 2007.  The examiner referenced a VA magnetic resonance imaging (MRI) scan of the cervical spine in January 2005 which was interpreted as showing mild to moderate cervical spondylosis at C4-C7, greatest at C4-C5.  The Veteran wore a cervical collar to limit range of motion of his neck.  

Examination of the cervical spine in May 2006 revealed extension and flexion from zero to 45 degrees, bilateral rotation from zero to 45 degrees, and bilateral lateral flexion from zero to 20 degrees with pain at the extremes of motion.  Triceps reflexes were trace, but symmetrical, while motor and sensory functions were within normal limits and biceps reflexes were absent bilaterally.  There was no increased limitation of motion upon repetitive movement.  The examiner diagnosed DJD of the cervical spine.  

The Veteran was evaluated during a VA examination of the spine in April 2010.  He reported constant, daily neck pain which was progressively worse, in addition to decreased motion, stiffness, weakness, and spasms.  He reported daily flare-ups lasting three to seven days, and that he could walk between one-quarter and one mile.  Physical examination revealed the Veteran's posture, head position, and gait to be normal, with no cervical spine ankylosis.  He exhibited pain with motion but did not show spasm, atrophy, guarding, tenderness, or weakness.  Motor function was consistently 5/5, muscle tone was normal, and there was no muscle atrophy.  Sensory examination of the upper and lower extremities was normal, as were reflexes.  Flexion and extension were each from zero to 25 degrees, lateral flexion was to 30 degrees bilaterally, and lateral rotation was to 40 degrees bilaterally.  While there was pain upon range of motion, and evidence of pain upon repeated motion, there was no additional loss of motion after three repetitions.  X-ray examination of the cervical spine revealed mild degenerative changes at C5-C6.  The examiner diagnosed DJD of the cervical spine, and noted that the Veteran retired in approximately 2002.  The examiner concluded that the Veteran's DJD of the cervical spine resulted in moderate affects upon the Veteran's daily chores and activities.  

In February 2012, the Veteran was afforded a VA examination of the cervical spine.  The Veteran did not report flare-ups impacting the function of his neck.  Upon examination, ranges of motion included:  flexion from zero to 30 degrees, with pain at 25 degrees; extension from zero to 45 degrees, with pain at 35 degrees; right lateral flexion from zero to 15 degrees, with pain at that point; left lateral flexion from zero to 20 degrees, with pain at that point; right lateral rotation to from zero to 40 degrees, with pain at 30 degrees; and left lateral rotation from zero to 50 degrees, with pain at 35 degrees.  Repetitive-use testing revealed flexion from zero to 30 degrees, extension from zero to 45 degrees, right lateral flexion from zero to 15 degrees, left lateral flexion from zero to 20 degrees, right lateral rotation from zero to 40 degrees, and left lateral rotation from zero to 50 degrees.  

Repetitive-use testing in February 2012 revealed no additional limitation of motion of the cervical spine.  Functional loss of the neck manifested as pain upon movement.  Muscle strength was normal, and there was no atrophy.  Deep tendon reflexes and sensory examination were normal, and there were no signs of radiculopathy or other neurologic abnormalities.  There was no IVDS, nor was there a history of incapacitating episodes.  The Veteran did not use any assistive devices as a mode of locomotion, and there were no neck scars.  The examiner noted arthritis documented by X-ray, but no vertebral fracture or any other significant test findings.  The examining physician concluded that the Veteran's cervical spine disorder did not impact his ability to work.  

After a review of all the evidence, the Board finds that the weight of the lay and medical evidence is against finding that the Veteran's cervical spine disability was manifested by forward flexion of the cervical spine to 15 degrees or less, or favorable ankylosis of the entire cervical spine, for any period as required for a higher 30 percent rating under Diagnostic Code 5242.  38 C.F.R. §§ 4.3, 4.7.

The March 2007 VA examination report lists cervical extension and flexion from zero to 45 degrees, bilateral rotation from zero to 45 degrees, and bilateral lateral flexion from zero to 20 degrees -- with pain at the extremes of motion for the given measurements.  The March 2007 VA examiner did not indicate whether favorable to unfavorable ankylosis of the cervical spine was present, but the reported observations, including range of motion measurements, reflect that ankylosis was not present.  

The April 2010 VA examination of the spine determined that cervical spine ankylosis was not present.  The Veteran exhibited pain with motion but did not show spasm, atrophy, guarding, tenderness, or weakness.  He reported daily flare-ups lasting three to seven days.  Flexion and extension were each from zero to 25 degrees, lateral flexion was to 30 degrees bilaterally, and lateral rotation was to 40 degrees bilaterally.  While there was pain upon range of motion, and evidence of pain upon repeated motion, there was no additional loss of motion after three repetitions.  The examiner concluded that the Veteran's DJD of the cervical spine resulted in moderate affects upon the Veteran's daily chores and activities.  

In February 2012, the Veteran was afforded a VA examination of the cervical spine.  He did not report flare-ups impacting the function of his neck.  Ranges of motion included:  flexion from zero to 30 degrees, with pain at 25 degrees; extension from zero to 45 degrees, with pain at 35 degrees; right lateral flexion from zero to 15 degrees, with pain at that point; left lateral flexion from zero to 20 degrees, with pain at that point; right lateral rotation to from zero to 40 degrees, with pain at 30 degrees; and left lateral rotation from zero to 50 degrees, with pain at 35 degrees.  Repetitive-use testing revealed flexion from zero to 30 degrees, extension from zero to 45 degrees, right lateral flexion from zero to 15 degrees, left lateral flexion from zero to 20 degrees, right lateral rotation from zero to 40 degrees, and left lateral rotation from zero to 50 degrees.  Repetitive-use testing revealed no additional limitation of motion of the cervical spine.  Functional loss of the neck manifested as pain upon movement.  There were neither IVDS nor incapacitating episodes.  The examining physician concluded that the Veteran's cervical spine disorder did not impact his ability to work.  

VA treatment records from the rating period on appeal do not indicate cervical spine ankylosis, favorable or unfavorable, and do not include any additional range of motion measurements other than those from the March 2007, April 2010, and February 2012 VA examination reports.  The Veteran has not submitted statements asserting ankylosis of the cervical spine.  He has repeatedly reported severe, chronic neck pain.  

Viewing the evidence in its entirety, the Board finds that throughout the rating period on appeal the Veteran's cervical spine disability was manifested by forward flexion of (at worst) from 0 to 25 degrees (with and without pain), with pain on motion, flare ups, and moderate effects upon the Veteran's daily chores and activities.  Although the VA examinations note that the Veteran experienced pain, such findings do not provide for a higher disability rating than 20 percent.  See VAOPGCPREC 9-98 (motion of a joint effectively ends where pain begins).  Since these findings do not support a finding that more nearly approximates forward flexion of the cervical spine to 15 degrees or less, or favorable ankylosis of the entire cervical spine, the Board finds that the weight of the evidence is against finding that the criteria for a higher 30 percent rating under the General Rating Formula for Diseases and Injuries of the Spine have been met or more nearly approximated during the rating period on appeal.  38 C.F.R. §§ 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5242; DeLuca, 8 Vet. App. at 204-07.  


Rating Based Upon the General Rating Formula--Incapacitating Episodes

As discussed above, the evidence of record does not indicate (and the Veteran has not alleged) that the cervical spine disability has been manifested by incapacitating episodes with physician-ordered bed rest at any point during the appeal period.  Indeed, during VA examination in February 2012, the examiner indicated that there were neither IVDS nor incapacitating episodes.  As such, the alternative formula for rating IVDS is inapplicable in the present case.  Specifically, the evidence does not show incapacitating episodes having a total duration of at least four weeks, but less than six weeks, during the preceding twelve months.  Hence, a rating of 40 percent pursuant to Diagnostic Code 5243 is not warranted.  For these reasons, the Board finds that an increased rating in excess of the current 20 percent assigned the Veteran's cervical spine disability-based upon incapacitating episodes-is not warranted.  38 C.F.R. §§ 4.3, 4.7. 

Consideration of Separate Ratings for Neurological Abnormalities

The Board has also considered whether there are any objective neurologic abnormalities associated with the service-connected cervical spine disability that warrant a separate rating.  See 38 C.F.R. §§ 4.14, 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note 1.  Upon review of all the evidence, lay and medical, the Board finds that no neurologic abnormalities have been asserted by the Veteran or raised by the other evidence of record.   To the contrary, March 2007 VA examination showed motor and sensory functions within normal limits, while sensory examination of the upper and lower extremities was normal during April 2010 VA examination.  February 2012 VA examination found deep tendon reflexes and sensory examination to be normal, with no signs of radiculopathy or other neurologic abnormalities.  As no objective neurological abnormalities were found upon objective testing, the Board finds that separate ratings for neurologic abnormalities associated with the service-connected cervical spine disability are not warranted.  Id.  


Extraschedular Consideration (Hearing Loss and Cervical Spine Disabilities)

The Board has also evaluated whether the issues of entitlement to a compensable initial disability rating for bilateral hearing loss and a disability rating in excess of 20 percent for a cervical spine disability should be referred for consideration of an extraschedular rating under 38 C.F.R. § 3.321(b)(1).  

Ratings shall be based as far as practicable, upon the average impairments of earning capacity with the additional proviso that the Secretary shall from time to time readjust this schedule of ratings in accordance with experience.  To accord justice, therefore, to the exceptional case where the schedular ratings are found to be inadequate, the Under Secretary for Benefits or the Director, Compensation and Pension Service, upon field station submission, is authorized to approve on the basis of the criteria set forth in this paragraph an extraschedular rating commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities.  The governing norm in these exceptional cases is:  A finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1).  

The Court has clarified that there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  Initially, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular ratings for the service-connected disability are inadequate.  Second, if the schedular rating does not contemplate the veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extra-schedular rating.  Thun v. Peake, 22 Vet App 111, 115-16 (2008). 

In this case, all the Veteran's hearing loss symptoms and described hearing impairments are contemplated by the schedular rating criteria.  During VA audiological evaluation in February 2012, the Veteran reported difficulty in understanding conversations, and the audiologist concluded that the Veteran's hearing loss impacted the ordinary conditions of his daily life, including the ability to work, due to reported difficulty in understanding conversations, as well as unspecified difficulty driving in traffic.  The schedular rating criteria specifically provide for ratings based on all levels of hearing loss, which are measured by both audiological testing and speech recognition testing and include exceptional hearing patterns, which were not demonstrated in this case.  The Veteran's reported hearing difficulties are measured by the pure tone threshold rating, which is a schedular rating criterion. 

The decibel loss and speech discrimination ranges designated for each level of hearing impairment in Tables VI and VIa were chosen in relation to clinical findings of the impairment experienced by veterans with certain degrees and types of hearing disability.  The regulatory history of 38 C.F.R. §§ 4.85 and 4.86 includes revisions, effective June 10, 1999.  See 64 Fed. Reg. 25206 (May 11, 1999).  In forming these revisions, VA sought the assistance of the Veteran's Health Administration (VHA) in developing criteria that contemplated situations in which a veteran's hearing loss was of such a type that speech discrimination tests may not reflect the severity of communicative functioning these veterans experienced or that was otherwise an extreme handicap in the presence of any environmental noise, even with the use of hearing aids.  VHA had found through clinical studies of veterans with hearing loss that, when certain patterns of impairment are present, a speech discrimination test conducted in a quiet room with amplification of the sounds does not always reflect the extent of impairment experienced in the ordinary environment.  The decibel threshold requirements for application of Table VIa were based on the findings and recommendations of VHA.  The intended effect of the revision was to fairly and accurately assess the hearing disabilities of veterans as reflected in a real life industrial setting.  59 Fed. Reg. 17295 (April 12, 1994).  Accordingly, the Board finds that functional impairment due to hearing loss is a disability picture that is considered in the current schedular rating criteria.  Therefore, the Veteran's difficulty in understanding conversations and limitations (unspecified) when driving in traffic are factors contemplated in the regulations and schedular rating criteria.

The rating criteria for rating hearing loss disability under 38 C.F.R. § 4.85 considers both speech discrimination under the Maryland CNC and the pure tone threshold average.  The schedular rating criteria also provide for ratings based on exceptional hearing loss patterns (which are not shown in this case).  See 38 C.F.R. § 4.86.  In the absence of additional factors associated with the Veteran's bilateral hearing loss, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  

Furthermore, the Board finds that the symptomatology and impairment caused by the Veteran's service-connected cervical spine disability is specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  With respect to the first prong of Thun, the Veteran's cervical spine disability picture has manifested primarily as painful limitation of motion with flare-ups which interfere with Veteran's occupational and daily activities, and are treated with pain relievers.  As discussed above, painful limitation of motion with flare-ups is specifically considered under the schedular rating criteria.  See 38 C.F.R. §§ 4.40 , 4.45, 4.59; DeLuca, 8 Vet. App. at 204-07 (additional limitation of motion due to orthopedic factors are part of the schedular rating criteria).  The scheduler rating criteria also allows for ratings based upon incapacitating episodes, such as those caused by increased pain due to flare-ups and muscle spasms.  See 38 C.F.R. § 4.71a. 

Further, the functional limitations imposed by the Veteran's disabilities, including interference with occupational and daily activities and the need to take medication, are primarily the result of the back pain, including flare-ups and muscle spasm.  Therefore, consistent with DeLuca, the effects of the Veteran's back pain and associated limitations on his occupational and daily life are specifically contemplated by the schedular criteria.  The schedule is intended to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations.  38 U.S.C.A. § 1155.  "Generally, the degrees of disability specified [in the rating schedule] are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  38 C.F.R. § 4.1.  In this case, the symptoms and impairments reported by the Veteran are specifically contemplated by the criteria discussed above, including the functional limitations and the effects on daily life and occupation.

Comparing the Veteran's disability level and symptomatology of the cervical spine disability to the rating schedule, the degree of disability throughout the entire period under consideration is contemplated by the rating schedule and the assigned rating is therefore adequate.  Absent any exceptional factors associated with the cervical spine, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell, 9 Vet. App. at 338-39; Shipwash, 8 Vet. App. at 227. 

According to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b)] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities present disability not adequately captured by the schedular ratings for the service-connected disabilities.  

In this case, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  In this case, there is neither allegation nor indication that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.  

Finally, the Board has considered whether an inferred claim for a total disability rating based on individual unemployability has been raised.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  In this case, TDIU was granted by the Board in its May 2002 decision; therefore, this issue is moot.  


ORDER

An increased disability rating in excess of 20 percent for the service-connected cervical spine disability, for the entire rating period, is denied.

An increased (compensable) disability rating for the service-connected bilateral hearing loss, for the entire rating period, is denied.  




____________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


